Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order affirming the order that denied the motion to intervene, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the remainder of the Appellate Division order, dismissed upon the ground that absent an order of intervention, movants are not parties to the proceeding and thus lack capacity to challenge that part of the order.
Judge Rivera taking no part.